Citation Nr: 0406785	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-02 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for osteochrondroma and 
degenerative arthritis of the right hip.

2.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.

As discussed more fully below, the issue of entitlement to 
non-service connected pension benefits is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Osteochondroma and degenerative arthritis of the right 
hip were not present during active service or manifested 
within one year thereafter, and are not otherwise related to 
such service.


CONCLUSION OF LAW

Osteochrondroma and degenerative arthritis of the right hip 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking service connection for 
osteochrondroma and degenerative arthritis of the right hip, 
pertinent law and regulations required that VA determine 
whether the claims were well grounded.  Only if they were, 
could VA then assist the veteran in the development of 
pertinent facts and adjudicate the merits of the claims.  
38 U.S.C.A. § 5107 (West 1991);  Morton v. West, 12 Vet. App. 
477, 485 (1999).  During the pendency of this appeal, 
Congress eliminated the well-grounded-claim requirement and 
enacted substantial additions and revisions to the law 
governing VA's duty to assist claimants in the development of 
their claims.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Following a detailed review of 
the claims folder, the Board finds that the RO has fulfilled 
or surpassed the requirements of the VCAA in this matter.  
The Board finds that the August 2002 Statement of the Case 
provided to the veteran, specifically satisfy the requirement 
at § 5103A of VCAA in that they clearly notify him of the 
evidence necessary to substantiate his claim.  

By letter dated in July 2002, the RO informed the veteran of 
what evidence was needed to substantiate his claim and 
advised him of how responsibilities in developing the record 
are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also advised the veteran that he had a 
period of approximately 60 days to send in additional 
information.  The letter states, "If we don't receive the 
information or evidence within that time, we will decide your 
claim based only the evidence we have received and any VA 
examinations or medical opinions.  If the information or 
evidence is received within one year from the date of this 
letter, and we decide that you are entitled to benefits, we 
may be able to pay you from the date we received your claim.  
If the evidence isn't received within one year from the date 
of this letter, and we decide that you are entitled to 
benefits, we can only pay you from the date we receive the 
evidence."  The Board finds that the advisements in the July 
2002 letter regarding deadlines for submitting additional 
evidence clearly establish that the veteran has one year from 
the letter before his date of entitlement would be changed.  
Submission of evidence within the 30-day period is clearly a 
preference.  Furthermore, these advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  

The RO has provided the veteran with several VA examinations.  
The Board concludes that the RO has either complied with, or 
gone beyond, the provisions of the VCAA.  There is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  In 
addition, the RO has obtained all pertinent records from VA 
and private medical care providers.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West  2002).  For 
the showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show the veteran underwent physical 
examinations in May 1972, March 1974, and September 1974.  
Medical history given at the time of each examination was 
negative for any injury or disorder pertaining to the right 
hip.  At the veteran's separation physical examination in 
September 1974, he denied all defects and described his 
present health as "excellent."

Post-service, VA outpatient records show the veteran 
underwent an Intake/Psychological Assessment in October 1983.  
He reported his health was pretty good and he had no physical 
complaints.  A Psychological Assessment Termination Report 
dated in October 1984 shows the veteran described his health 
as fairly good and he had no major complaints.  The veteran 
received inpatient care in June 1989 with a primary diagnosis 
of alcohol dependence, continuous and alcohol rehabilitation.  
He complained of hip difficulty during his hospitalization.  

The veteran underwent a VA compensation and pension 
examination (C&P Exam) in April 1993 for post-traumatic 
stress disorder.  The Axis III diagnostic impression was 
history of bone spurs and rectal problems.

Private outpatient records show in June 1998 the veteran 
reported twisting his right hip approximately 15 years ago in 
Vietnam.  He indicated since then, an x-ray was done that 
showed a bone spur on his hip "like a J hook."  The 
assessment was chronic right hip pain without (illegible).
 
The veteran received inpatient care in July 1998.  The 
discharge summary indicates the veteran was on indomethacin 
50 mg tid and Capsaicin cream for his right hip.  Past 
medical history included right hipbone pain from a bone spur 
in 1972.  The discharge diagnoses included right hip 
osteoarthritis.

VA outpatient records show the veteran complained of right 
hip pain in November 1998.  He reported a medical history of 
helping buddies move bombs in Vietnam.  There was no 
examination.  The impression was degenerative joint disease 
right hip.  Also in November 1998, the veteran reported he 
was told a total hip replacement was his only option.  He was 
seeking a second opinion.  The diagnosis was advanced post-
traumatic degenerative joint disease right hip and 
"osteochondra" right hip.

In February 1999, the mother of the appellant submitted a lay 
statement dated in November 1998.  She stated that the 
veteran "was running one day and had a sharp pain in his 
right hip (it kind of locked up) Since then he has limped 
around not really knowing what it was but one day while he 
was working for me, I called his name and he turned his body 
to respond and his hip caught again."  She states she took 
the veteran to the doctor, who x-rayed the veteran and 
determined he had a hook shaped bone spur that had been there 
for a long time.  She and the veteran searched for a reason 
for his hip condition and they concluded it started in 
Thailand when a trailer tipped and he injured his hip.

The veteran underwent a C&P exam in July 1999.  Medical 
history indicates the veteran reported he fell on his right 
hip while in the military in 1973.  He did not report the 
incident.  Subsequently he experienced right hip pain for 
several years after the incident and limped.  The symptoms 
continuously worsened and two years after he left the 
service, he turned around and his hip collapsed.  Following 
the collapse, he has had severe pain in his right hip that 
was diagnosed as severe arthritis and bone spurs.  He has 
been advised that either a hip fusion or a total hip 
replacement is needed to eliminate the pain.  Current 
complaints include only being able to walk less than a block 
secondary to right hip pain and trouble sleeping due to right 
hip pain.  Upon examination the range of motion of the right 
hip was extremely limited with pain.  X-rays of the right hip 
were interpreted to show a small growth on the medial aspect 
of the proximal femur, suggesting an osteochondroma or 
exostosis.  The pertinent impressions were severe avascular 
necrosis, right hip and osteochondroma, right hip.

VA outpatient records show the veteran continued to seek 
treatment of his right hip in April, July, and October 2001.  


II.  Analysis

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals, hereafter the Court) has held that to 
comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999).  

The veteran has indicated that he injured his right hip while 
he was stationed overseas and did not seek treatment for his 
injury because he feared getting some friends in trouble.  
Review of the record confirms a complete absence of 
complaints with regard to the right hip in the service 
medical records.  The veteran also contends that he 
experienced continuous pain since his fall in service and the 
pain was exacerbated a couple of years after service when he 
turned and his hip collapsed.  The only evidence the veteran 
submits is his own statements and a lay statement from his 
mother.  With regard to the mother's statement, she 
apparently has no first hand knowledge of the alleged in-
service injury.  She gives no clear chronology and dates of 
pertinent post-service events.  Moreover, her statement is 
dated in 1998, purportedly many years after the events 
occurred that she describes.  Neither she nor the veteran has 
identified contemporaneous records created shortly after 
service.  There are no medical records to substantiate 
treatment within the first years after service or after the 
collapsing incident.  Consequently, the Board does not find 
the veteran's account of a right hip injury in service to be 
credible.  While his explanation for not seeking immediate 
medical attention is somewhat plausible, it is inconsistent 
with the continued lack of complaint or treatment, most 
notably, in the recorded medical history and findings from 
his separation physical examination.  Had the veteran 
continued to have pain as he alleges, there is no apparent 
reason for not disclosing it in September 1974, or even 
sooner.  

The veteran's statements do not explain why there is an 
absence of treatment or complaint of right hip pain through 
June 1989, some 17 years after his separation from service.  
Moreover, the Board notes that the veteran did not give the 
medical history of an in-service hip injury until June 1998, 
one month before he filed a claim for service connected 
compensation benefits.

Based on its review of the record, the Board concludes 
chronicity of a right hip disorder is not shown in service 
and there has been no showing of continuity of symptoms 
after discharge.  38 C.F.R. § 3.303(b).  Service connection 
for arthritis may not be presumed in this matter because 
there is no credible evidence of arthritis being manifest to 
a degree of 10 percent within 1 year of separation.  While 
the Board is confident that the veteran is personally 
convinced that he has a current osteochrondroma and 
degenerative arthritis of the right hip disability that is 
related to service, memories often fade and distort.  The 
Board finds that far more weight must be accorded to the 
statements of medical history made proximate to the events in 
question than those provided later and in the context of a 
claim for benefit.  In this case, the absence of any 
complaint is most probative.

The evidence in this case is overwhelmingly against the 
claim.  Therefore, reasonable doubt does not assist the 
veteran in this matter.


ORDER

Service connection for osteochrondroma and degenerative 
arthritis of the right hip is denied.


REMAND

The December 1998 rating decision reflects the adjudication 
of two issues: 
(1) entitlement to service connection for osteochrondroma and 
degenerative arthritis of the right hip and (2) entitlement 
to non-service connected pension benefits.  In the 
notification letter, the RO stated, "The evidence we looked 
at does not show you are too disabled to hold a productive 
job."  The veteran filed a Notice of Disagreement in January 
1999, stating, "I disagree with the statements made in this 
letter and find several misquotes and errors made in this 
letter." (referring to the notification letter).  The RO 
issued a statement of the case in July 1999 regarding the 
issue of service connection for osteochrondroma and 
degenerative arthritis of the right hip.  In regard to 
entitlement to non-service connected pension benefits, the RO 
indicated that the issue was not included because it was 
being deferred until a VA examination could be scheduled to 
evaluate the disabilities previously shown.  In September 
2000, the RO sent a letter to the veteran requesting 
clarification of the issues on appeal.  The letter indicated, 
"If we do not receive a response to this letter, we will 
assume you do wish to appeal the denial of non-service 
connected pension benefits."  Review of the file does not 
reveal a response to the RO's September 2000 letter.

The RO subsequently issued a Supplemental Statement of the 
Case in August 2002, which addressed the issue of service 
connection for osteochrondroma and degenerative arthritis of 
the right hip only.  VA Form 8, Certification of Appeal 
reflects certification of this issue only.  The provisions of 
38 C.F.R. § 19.35 (2003) specifically provide that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  It is the Board's responsibility to determine 
its own jurisdiction.  38 U.S.C.A. §7104 (West 2002); 38 
C.F.R. § 20.203 (2003).  Review of the record, as outlined 
above, indicates that the veteran initiated an appeal of the 
non-service connected pension issue.  A Statement of the Case 
has not been issued with regard to this issue.  When there 
has been an initial RO adjudication of a claim and a Notice 
of Disagreement as to its denial, the claimant is entitled to 
a Statement of the Case, and the RO's failure to issue a 
Statement of the Case is a procedural defect requiring 
remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
Notice of Disagreement filed by the appellant in January 
1999, as to the issue of entitlement to non-service connected 
pension benefits, the Board is required to remand this claim 
for issuance of an appropriate Statement of the Case.  

The Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals,) CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), requires VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA has failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Review of the development letter sent to the veteran in June 
2001 indicates it pertains only to the issue of entitlement 
to service connection for osteochondroma and degenerative 
arthritis of the right hip only.  The letter does not address 
what evidence must show to establish entitlement to non-
service connected pension benefits or what are VA and the 
veteran's duties are in regard to obtaining evidence to 
support his claim for non-service connected pension benefits.  
Consequently, a development letter should be sent to the 
veteran that addresses this issue.

Additional due process requirements may be applied as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.    The RO is reminded that any 
statement of the case issued with 
respect to entitlement to non-service 
connected pension benefits must contain 
all applicable laws and regulations, and 
the appellant must be advised of the 
time in which to perfect his appeal.  
The appellant is admonished that the 
Board will not consider this claim 
without the filing of a timely 
substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



